Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Claim Objections
It is noted that the Tracked Changes feature of MS Word® underlines the deletion brackets (e.g., Claim 5, etc.), where used, which can be confusing.  Please turn off tracked changes when typing the brackets, and then turn it back on. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human behavior (e.g. fundamental economic principle), as shown by the title.  More particularly, the entirety of the method steps are directed towards determining a financial behavior pattern based on historical data, constructing graphic images so as to visually represent data, and matching images to templates so as to determine a pattern or category.  Each of these are long standing commercial practices previously performed by humans (e.g., fraud departments, statisticians, etc.) at least manually and via mental steps. (see, e.g., PARR (particularly Hao)).  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the recited structure, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instructs the artisan to apply it (the method) across generic computing technology.  Cognitive systems and computer vision are generic computing technology. (see, e.g., What is Computer Vision? https://www.ibm.com/topics/computer-vision#:~:text= Resources-,What%20is%20computer% 20vision%3F,recommendations%20based%20on% 20that%20information)  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., the structure, converting into a bitmap comprising a grid of pixels using the same color coded scheme used to train the cognitive system, etc.) either further delineate the abstract idea (Claims 7), recite insignificant extra-solution activity (Claims 4, 5, 6), or instruct the artisan to apply it (the abstract idea) across generic computing technology (Claims 2, 3) and the like.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d).  All of the highlighted being particularly germane to the instant claims.

Claim 15-20 remain rejected under § 101 for being drawn towards all computer readable medium.  That is to say, these claims are not limited to “non-transitory computer readable medium,” and therefore, include transitory signals.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  Changing the term “readable” to “usable” fails to cure this rejection, as signals are usable by computers.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 7-10, and 14-17are rejected under 35 U.S.C. §103 as being unpatentable over US 2019/0259033 to Reddy et al., in view of US 10,642,898 to Pratt.
With respect to Claims 1, 8, and 15, Reddy teaches a product comprising one or more media ([0146]), a computer system comprising one or more processors which process program instructions and a memory device connected to said one or more processors (FIGS. 1, 3, 6, 9), method of detecting a financial behavior pattern of an entity (Abstract; [0008]) comprising: receiving current financial transaction information for a plurality of financial transactions of the entity ([0002]) occurring over a period of time (Abstract;[0008]); building a transaction timeline for the plurality of financial transactions ([0029], “financial activity streams” “regular intervals” “time units”;[0101-03]); constructing a graphic image from the financial transaction information visually representing the transaction timeline (Abstract, “graphical representation” genomes); and matching the graphic image to one of the behavior patterns (Abstract; [0028] identify suspicious activity).
Reddy fails to expressly teach converting information into pixels using color-coded rules and training a cognitive system using training image samples comprising colors assigned based on color-coding rules and labels representative of behavior patterns, wherein the cognitive system comprises connections and nodes organized to perform computer vision.  Pratt teaches training a cognitive system using image samples comprising colors based on rules and aspects representative of patterns and “trends” (teaches financial behavior pattern), wherein the system comprises connections and nodes organized to perform computer vision, which meets the definition of “computer vision” in a broad sense. (col 6, ln 30-50; col 10, ln 25-40)  Pratt discusses the challenges of processing “Bid data” including visualization (Background).  It would have been obvious to one of ordinary skill in the art to modify Reddy to include training a cognitive system using visual samples comprising color, in order to better process big data.
With respect to Claims 2, 9, and 16, Reddy teaches wherein said matching is performed by a cognitive system trained with historical timeline images for respective historical transaction timelines, each historical timeline image having an associated label, and the particular known behavior pattern is one of the labels. ([0046];[0065], historical data used to compare genomes, suspicious is a label; FIG. 10, 400)
With respect to Claims 3, 10, and 17, Reddy teaches wherein the cognitive system further uses metadata associated with the transaction timeline for said matching, the metadata including one or more annotations regarding the financial transactions. ([0045])
With respect to Claims 7, 14, Reddy teaches determining that the particular behavior pattern is malicious (Abstract, et seq., “suspicious”); and automatically performing an action selected from a group consisting of a notification, a denial, and a challenge. ([0007], screen; FIG. 7, recommend next action)
	
	Claims 4, 5, 11, 12, 18, and 19 are rejected under § 103 as being unpatentable over Reddy in view of Pratt, and further in view of U.S. 2015/0339689 to Chen.
With respect to Claims 4, 5, 11, 12, 18, and 19, Reddy fails to expressly teach wherein the graphic image is a bar chart and each financial transaction is represented as a bar in the bar chart having a height proportional to a transaction amount, wherein the graphic image is color coded according to transaction type, the bar being located along a time axis of the bar chart according to a transaction date and having a graphic representation based on a transaction type.  Chen, however, teaches color coded representation of transactions by type of merchandise sold, etc., and also displaying transaction information in a bar chart. [0042];[0049]  Chen discusses consumers wasting time searching transaction information and the need to provide business information to both consumers and merchants. [0004]  As such, it would have been obvious to one of ordinary skill in the art to modify Reddy to include communication of transaction information in bar charts and color coded, so as to provide information and reduce time in assessing transaction information.
Alternatively, Pratt mentions the use of bar graphs (col 6, ln 30-50). Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify       to include this limitation. 
Alternatively, this claim scope recited printed matter that is non-functional.  Applicant is reminded that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, __F.3d__, 2004 WL 1068957 (Fed. Cir. May 13, 2004)(Claim at issue was a kit requiring instructions and a buffer agent.  The federal Circuit held that the claim was anticipated under 102 by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.)  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)(“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).

Claim 6, 13, and 20 are rejected under § 103 as being unpatentable over Reddy in view of Pratt, and further in view of US 2001/0051862 to Ishibashi et al.
With respect to Claim 6, 13, and 20, Reddy fails to expressly teach wherein the graphic image has graphic features representing statistical values of the timeline including at least a minimum transaction value, a maximum transaction value and a median transaction value.  Ishibashi, however, teaches display of calculated results including minimum, maximum and average values, which is congruent with median. [0137]  Ishibashi talks about a need for enabling determination of network statistics without high level of knowledge, and without troubling a professional. [0005]  As such, it would have been obvious to one of ordinary skill in the art to modify Reddy to include statistics on the graph so as to enable determination of statistics without troubling a professional.
Alternatively, this claim scope recited printed matter that is non-functional.  Applicant is reminded that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, __F.3d__, 2004 WL 1068957 (Fed. Cir. May 13, 2004)(Claim at issue was a kit requiring instructions and a buffer agent.  The federal Circuit held that the claim was anticipated under 102 by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.)  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)(“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).

Response to remarks
Applicants remarks submitted on 7/26/2022 have been considered but are not persuasive, where objections/rejections are maintained.  The amendment adds training a cognitive system with image samples comprising color-coded rules, such that the system performs computer vision.  
As per § 101, this fails to effect a practical application, because cognitive systems trained with like input samples, and computer vision are generic computing technology being used to supplant what was performed manually and via mental steps.  Graphs have long been used to visually convey information, and one of their purposes is to facilitate the appreciation of trends in the data.  Flattening pixels is also not an innovative concept.  Where traversing, Applicant is asked to succinctly point to the innovative concept under prong 2 (i.e., what method step or structure is novel, i.e., has no previous manual analogue).  As per Claim 15-20, Applicant acts as its own lexicographer to preclude “computer readable storage medium” from including transitory signals, but recites “computer-usable storage media.”  It later recites “computer-usable storage memory device” which must mean something different than the previous recitation of “ . . . media.”   In Ex Parte Hu CBPAL Appeal 2010-00015 1, 2/19/2012}, is a Board of Patent Appeals and Interferences decision that is not precident; nonetheless, the Office’s position has changed since then (unless the specification precludes transitory signals, adding the term “storage” is insufficient).  As such, the § 101 rejection drawn thereto is maintained.  
The prior art remarks are moot in light of the new combination replacing Edge with Pratt, which training a cognitive system that performs image analysis, including color.  As such the rejections are maintained. Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696